Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 1 of 10 Page ID #1009




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHNNIE BANKSTON,

                  Plaintiff,

 v.                                           Case No. 3:15-CV-01275–NJR

 MICHAEL WILLIAMS, JEFFREY
 DENNISON, AND SAMUEL
 STERRETT,

                  Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a motion for summary judgment under Federal Rule

of Civil Procedure 56 filed by Defendants, Michael Williams, Jeffrey Dennison, and

Samuel Sterrett (Doc. 178). Plaintiff Johnnie Bankston has also filed a Motion to Strike

(Doc. 183). For the reasons set forth below, Defendants’ motion for summary judgment is

granted in part and denied in part, and Bankston’s motion to strike is granted.

                                     BACKGROUND

      Bankston, an inmate of the Illinois Department of Corrections (“IDOC”) filed this

lawsuit on November 16, 2015 (Doc. 1) pursuant to 42 U.S.C. § 1983, alleging that he was

being denied various aspects of his religion, Nation of Gods and Earths (“NGE”) while

incarcerated in Shawnee Correctional Center (“Shawnee”). Bankston named various

prison officials as defendants, including Samuel Sterrett, current Chaplain at Shawnee;

Jeffery Dennison, the Warden of Shawnee; and Michael Williams, former Chaplain at




                                      Page 1 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 2 of 10 Page ID #1010




Shawnee. Bankston is proceeding on two counts: Count I alleges claims under the First

Amendment against Defendants related to the denial of religious services and Count III

alleges claims under the First Amendment against Defendants for the failure to provide

an adequate diet that conformed to Plaintiff’s religious beliefs (Doc. 129).

       a. Bankston’s Requests for Religious Services

       Inmates are responsible for soliciting leadership from outside the prison to hold

services not already offered at Shawnee (Doc. 178, p.3). The outside leadership must be

recognized as having senior status to be able to lead or instruct others (Id.). If an inmate

does not take the first step and provide evidence that he or she solicited outside

leadership to conduct the services, the process of beginning the new services would not

continue (Id.). Chaplain Williams told Bankston to find an outside volunteer to lead

services if he wanted to have NGE services at Shawnee (Id.).

       Bankston and Defendants disagree on the facts surrounding Bankston’s

solicitation of outside volunteers and whether he submitted a proposal for the inmate-

led services to Chaplain Williams on March 30, 2015. It is undisputed, however, that NGE

members conduct “Civilization Classes,” “Parliaments,” and “Rallies” wherein members

gather to help one another learn their lessons (Doc. 182, pp. 9-10). The “Civilization

Classes,” “Parliaments,” and “Rallies” were the religious services Bankston was seeking

at Shawnee (Doc. 129, pp. 1-11).

       b. Bankston’s Religious Diet

       On July 31, 2016, Chaplain Williams approved Bankston’s request for a vegan diet




                                        Page 2 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 3 of 10 Page ID #1011




at Shawnee (Doc. 178, pp. 5-6). 1 Less than three months later, on October 21, 2016,

Bankston spoke with Chaplain Williams requesting a kosher diet (Id. at 6). After this

meeting, Chaplain Williams gave Bankston an Offender Request for Religious Diet form

(Id.).

         Around November of 2016, Bankston submitted a request slip to inform Chaplain

Williams that he needed to be put back on the list for his diet tray and to see if he had

been reassigned to a different diet, such as a kosher diet (Id.). On November 15, 2016,

Chaplain Williams renewed Bankston’s original vegan diet (Id.). On November 29, 2016,

Chaplain Williams sent Bankston a memorandum indicating that his request for a kosher

diet was under review and requested Bankston to answer a few questions (Id. at p. 7). On

December 3, 2016, Bankston wrote to Chaplain Williams answering the questions and

explaining that he would like a kosher diet based on the requirements of his religion (Id.).

Bankston also explained to Chaplain Williams that he could have a vegan, kosher, or halal

diet. (Id.). By early 2017, Bankston was removed from the list of those receiving a vegan

diet due to lack of participation and was eating regular trays (Id.). After being removed

from the vegan diet, Bankston was eating approximately 60% of the food items on the

breakfast trays and approximately 40% of the food items on the other trays (Id. at p. 8).

         On December 1, 2017, Bankston was approved for a kosher diet (Id. at p. 9). On

January 17, 2018, Bankston filed a grievance that the kosher trays are not kosher because

they contain processed meat and the Rabbi does not bless the kosher trays (Id. at pp. 9-


1At all relevant times for this dispute, Bankston was incarcerated at the Shawnee Correctional Center
(Doc 140, p.3; Doc. 173, p. 3). Bankston, however, was housed at times at the Pontiac Correctional Center
on his “court writs” (Doc. 178-2, p.2; Doc. 178, pp. 6, 9-10).


                                             Page 3 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 4 of 10 Page ID #1012




10). Then in March of 2018, Bankston requested to be removed from his kosher diet

because “it isn’t kosher and doesn’t fit [his] religious diet.” (Id.; Doc. 178-2, p. 9). On April

9, 2018, Defendants Sterrett and Dennison approved Bankston’s request to discontinue

his religious diet (Doc. 178, p. 11). By April 21, 2018, Bankston was transferred to

Lawrence (Doc. 140, p. 4; Doc. 173, p. 4).

                                      LEGAL STANDARD

       Summary judgment is appropriate only when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56. At the summary judgment phase of the litigation, the facts and

all reasonable inferences are drawn in favor of the nonmoving party. Kasten v. Saint-

Gobain Performance Plastics Corp., 703 F.3d 966, 972 (7th Cir. 2012). The Court shall “neither

come to a conclusion on factual disputes nor weigh conflicting evidence.” E.E.O.C. v.

Sears, Roebuck & Co., 233 F.3d 432, 436 (7th Cir. 2000). To survive summary judgment a

non-moving party must “show through specific evidence that a triable issue of fact

remains on issues for which the nonmovant bears the burden of proof at trial.” Knight v.

Wiseman, 590 F.3d 458, 463-64 (7th Cir. 2009). Summary judgment shall be denied “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                           ANALYSIS

I.     Motion to Strike

       Bankston seeks to strike the following exhibits from Defendants’ motion for

summary judgment: (1) Exhibit 4 – titled Warden’s “Special” Staff Meeting March 1, 2016;



                                          Page 4 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 5 of 10 Page ID #1013




and (2) Exhibit 8 – Plaintiff’s Living Unit History.

       Bankston contends these exhibits were not produced by Defendants prior to the

filing of the motion for summary judgment, as such, Defendants should not be allowed

to rely on them at the summary judgment stage. Federal Rule of Civil Procedure

26(a)(1)(A) requires parties to provide each other a copy of all documents, electronically

stored information, or other tangible things that may be used in support of defenses. A

discovery request is not required, and such documentation to be used as evidence for a

defense should be provided to the other parties. Id. If a party learns that its discovery

disclosure or response is incomplete or incorrect and if the additional information was

not otherwise made known to the other parties, that party has a duty to timely

supplement or correct its disclosure or response. FED. R. CIV. P. 26(e). Here, Defendants

have not provided the Court any reason to question Bankston’s assertion regarding the

production (or lack thereof) of these documents. Accordingly, the Court GRANTS

Bankston’s motion to strike Defendants’ Exhibits 4 and 8, and said exhibits are hereby

STRICKEN.

II.    Summary Judgment – Count I Denial of Religious Services

       Defendants argue that they are entitled to qualified immunity as to Count I

because Bankston has no clearly established right for inmate-led group worship

(Doc. 178, pp. 15-18). This Court agrees. To defeat Defendants’ qualified immunity

defense, the burden is on Bankston to demonstrate that the alleged violation of the Free

Exercise Clause right was “clearly established.” Kemp v. Liebel, 877 F.3d 346, 351 (7th Cir.

2017). A right is clearly established when existing precedent places the statutory or


                                        Page 5 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 6 of 10 Page ID #1014




constitutional question beyond debate. Mullenix v. Luna, 136 S.Ct. 305, 308 (2015). The

Seventh Circuit “look[s] first to controlling Supreme Court precedent and [its] own circuit

decisions on the issue.” Jacobs v. City of Chicago, 215 F.3d 758, 767 (7th Cir. 2000). Next,

when no controlling precedent exists, the Seventh Circuit “broaden[s] [its] survey to

include all relevant caselaw in order to determine ‘whether there was such a clear trend

in the caselaw that we can say with fair assurance that the recognition of the right by a

controlling precedent was merely a question of time.’” Id. (quoting Cleveland-Perdue v.

Brutsche, 881 F.2d 427, 431 (7th Cir. 1989)).

       Rather than arguing that inmate-led group worship is a clearly established right,

Bankston argues that Defendants are leap-frogging to the conclusion that inmate-led

group worship is not a clearly established right (Doc. 181, pp. 5-8). Bankston misses the

point. Bankston sought NGE religious services at Shawnee, but he was unable to find a

volunteer to lead group worship as required by Illinois Administrative Code. See Ill.

Admin. Code tit. 20, § 425.60. Bankston also did not satisfy the conditions to have group

worship without a volunteer. See Ill. Admin. Code tit. 20, § 425.60 (f)(1)-(6). Bankston

argues that Defendants have not provided a justification for the denial of Bankston’s

requested services and did not participate in the procedure when a volunteer is

unavailable. But the Constitution requires no procedure at all, and the failure of state

prison officials to follow their own grievance procedures does not, of itself, violate the

Constitution. Maust v. Headley, 959 F.2d 644, 648 (7th Cir. 1992); Shango v. Jurich, 681 F.2d

1091, 1100-01 (7th Cir. 1982).

       Although Bankston tries to frame his complaint as one for the simple denial of


                                         Page 6 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 7 of 10 Page ID #1015




religious services, he is really contending that the prison should have offered NGE

services in the absence of an outside volunteer—meaning that an inmate would have to

lead. Bankston, however, does not have a clearly established constitutional right to

inmate-led group worship. See West v. Grams, 607 F. App’x 561, 565 (7th Cir. 2015)

(acknowledging that “[i]t has never been clearly established that inmates have a right to

inmate-led group worship under the First Amendment”). Accordingly, Defendants are

entitled to qualified immunity, and their motion for summary judgment with respect to

Count I is granted.

III.     Summary Judgment – Count III Nonconforming Kosher Diet

         Bankston did not oppose Defendants’ Motion for Summary Judgment as to

Warden Dennison and Chaplain Sterrett’s personal involvement regarding Count III

(Doc. 178, pp. 14-19). 2 Pursuant to Local Rule 7.1(c), a party’s “[f]ailure to timely file a

response to a motion may, in the Court’s discretion, be considered an admission of the

merits of the motion.” Thus, the Court deems Bankston’s failure to respond and oppose

these arguments regarding Warden Dennison and Chaplain Sterrett as an admission of

the merits of the motion filed by Defendants. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir.

2003).

         As for the remaining Defendant, Chaplain Williams, he too is entitled to summary

judgment as to Count III. To survive summary judgment on a First Amendment claim, a



2Defendants also seek summary judgment on Count I as to Warden Dennison because he was not
personally involved in any of the alleged conduct. The Court deems Bankston’s failure to respond and
oppose the argument regarding Warden Dennison as an admission of the merits of the motion filed by
Defendants.


                                           Page 7 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 8 of 10 Page ID #1016




prisoner must raise a material question of fact regarding whether prison officials

substantially burdened his religious practices. See Thompson v. Holm, 809 F.3d 376, 379

(7th Cir. 2016). Indeed, the Seventh Circuit has found:

        At a minimum, a substantial burden exists when the government compels
        a religious person to perform acts undeniably at odds with fundamental
        tenets of his religious beliefs. But a burden on religious exercise also arises
        when the government puts substantial pressure on an adherent to modify
        his behavior and to violate his beliefs. Construing the parallel provision in
        RLUIPA, we have held that a law, regulation, or other governmental
        command substantially burdens religious exercise if it bears direct,
        primary, and fundamental responsibility for rendering a religious exercise
        effectively impracticable.

        ***

        [T]he substantial-burden test under RFRA focuses primarily on the
        intensity of the coercion applied by the government to act contrary to
        religious beliefs. Put another way, the substantial-burden inquiry evaluates
        the coercive effect of the governmental pressure on the adherent’s religious
        practice and steers well clear of deciding religious questions.

Korte v. Sebelius, 735 F.3d 654, 682–83 (7th Cir. 2013) (quotations and citations omitted). 3

In the context of a religion’s dietary requirements, a “prisoner’s religious dietary practice

is substantially burdened when the prison forces him to choose between his religious

practice and adequate nutrition.” Nelson v. Miller, 570 F.3d 868, 879 (7th Cir. 2009); see also

Jones v. Carter, 915 F.3d 1147, 1150 (7th Cir. 2019) (“[w]hen the state forces a prisoner to

choose between adequate nutrition and religious practice, it is imposing a substantial

burden on his religious practice. . . .”).

        Here, Bankston alleges the kosher diet meal trays previously received by Bankston



3While the Court in Korte discusses the term “substantial burden” in the context of the Religious Freedom
Restoration Act, the term originated from judicial decisions interpreting the Free Exercise Clause. Id. at 671.


                                                Page 8 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 9 of 10 Page ID #1017




conformed to his religious dietary restrictions, but Shawnee changed the composition of

its kosher meal trays and these new kosher trays no longer conform to Bankston’s

religious dietary restrictions (Doc. 129, p. 6). Construing the evidence in the light most

favorable to Bankston, Bankston was subjected to a non-conforming kosher diet for a

handful of months in 2018. 4

        Being subjected to a non-conforming kosher diet for a handful of months is not a

substantial burden. Federal courts have routinely held that “where a delay in providing

an inmate with a religious diet is brief and caused by ordinary administrative delay, the

inmate’s religious rights are not violated.” Tapp v. Stanley, 2008 WL 4934592, at *7

(W.D.N.Y. Nov. 17, 2008) (finding that defendant was entitled to summary judgment on

plaintiff’s First Amendment claim even when the plaintiff was denied kosher meals from

April 4, 2004 to July 23, 2004); see, e.g., Lambright v. Indiana, 2020 WL 4451075, at *3 (N.D.

Ind. Aug. 3, 2020) (holding that defendant was entitled to summary judgment on

plaintiff’s First Amendment claim even when the plaintiff experienced a sixty-two day

delay in receiving a kosher diet); Green v. Paramo, 2018 WL 6062359, at *4 (S.D. Cal. Nov.

20, 2018) (dismissing plaintiff’s First Amendment claim although the plaintiff

experienced a five month delay in receiving approval for a kosher diet); McCormack v.

Myers, 2007 WL 1704905, at *4-5 (D.S.C. June 12, 2007) (acknowledging that plaintiff was

not given kosher meals for two and a half months, but plaintiff failed to demonstrate that


4 A review of the record shows that on January 11, 2018, Bankston arrived back at Shawnee and continued

receiving his kosher diet (Doc. 178, p. 9). But around March of 2018, Bankston requested to be removed
from his kosher diet because “it isn’t kosher and doesn’t fit [his] religious diet.” (Id. at p. 11). On April 9,
2018, Defendants Sterrett and Dennison approved Bankston’s request to discontinue his religious diet (Id.).
By April 21, 2018, Bankston was transferred to Lawrence (Doc. 140, p. 4; Doc. 173, p. 4).


                                                Page 9 of 10
Case 3:15-cv-01275-NJR Document 198 Filed 09/14/20 Page 10 of 10 Page ID #1018




 the actions of the defendants violated any of his constitutional rights).

        Even if the alleged non-conforming kosher meals were sufficient to substantially

 burden Bankston’s religious practices, nothing indicates that the non-conforming kosher

 meals or the delay in accommodating Bankston were caused by Chaplain Williams. In

 April of 2017, Chaplain Williams retired from the IDOC (Doc. 178, p. 7). More than a half

 a year later, on December 1, 2017, Bankston was approved for a kosher diet (Id. at pp. 7-

 9). Chaplain Williams was not even working in the IDOC when Bankston received a

 kosher diet. Accordingly, Defendants’ motion for summary judgment with respect to

 Count III is granted.

        Because this Court grants Defendants’ Motion for Summary Judgment on Counts

 I and III, Defendants’ Motion for Summary Judgment as to Bankston’s prayer for

 compensatory and punitive damages is rendered moot.

                                        CONCLUSION

        For the reasons set forth above, Bankston’s Motion to Strike (Doc. 183) is

 GRANTED. Defendants’ Motion for Summary Judgment (Doc. 178) is GRANTED as to

 Counts I and III. The motion is DENIED as moot regarding Bankston’s claim for

 compensatory and punitive damages. Plaintiff Johnnie Bankston shall recover nothing.

 The Clerk of Court is DIRECTED to enter judgment and close this case.

        IT IS SO ORDERED.

        DATED: September 14, 2020

                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge



                                        Page 10 of 10
